EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brittany Nanzig on November 12, 2021, in response to amendments filed under AFCP 2.0.   See attached Interview Summary

The application has been amended as follows: 

IN THE CLAIMS
In claim 1, at line 5, amend as follows:
“the shaft that extends from the shaft and into an opening in the handle such that”

Cancel claim 21


Allowable Subject Matter
Claims 1-11, 13-14, 16-20, and 22 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 16, the closest art of record, Johnson (US 3,561,510) discloses a screwdriver generally Claims 2-11, 13-14, 17-20, and 22 are allowed as being dependent from an allowed claim.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRIAN D KELLER/Primary Examiner, Art Unit 3723